Citation Nr: 1216929	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-28 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to burial benefits, on a service-connected or nonservice-connected basis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from July 1946 to November 1951.  The Veteran passed away on June [redacted], 2006, and the appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that, in pertinent part, denied the claims currently on appeal.  These claims were previously remanded by the Board in August 2009 for additional evidentiary development.  

While the appeal was pending before the Board, the RO issued a decision granting the appellant's claim of entitlement to death pension benefits.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In an April 2012 statement, the appellant's representative asserted that the appellant was entitled to special monthly pension in light of the fact that she is both deaf and dumb.  While this issue has been raised by the record, it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to service connection for the cause of the Veteran's death, as well as burial benefits on either a service-connected or nonservice-connected basis.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Prior to his death, in a September 2003 statement, the Veteran asserted that all of his relevant medical records could be obtained from SSA.  As noted above, the Veteran died in June 2006.  After reviewing the evidence of record and the appellant's claim, the Board remanded the appeal in August 2009 so that Social Security Administration (SSA) records could be obtained.  In May 2010, VA requested records pertaining to the Veteran from the SSA.  SSA responded in July 2010 that the Veteran passed away in June 2006, so "[n]o current medical records on file."  In this regard, the Board does not dispute that there are no "current" records for the Veteran.  However, the decision granting the Veteran SSA benefits, as well as any available records underlying this decision must be obtained, if available.  Because it does not appear that any attempt was made to obtain older records related to the Veteran's benefits, additional development is required.  

VA has a duty to obtain SSA records when they may be relevant.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the AMC/RO should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  See  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Because these are Federal records, if they cannot be located or no such records exist, the appellant should be notified in writing.  38 C.F.R. § 3.159(e).  All actions to obtain the requested records should be documented fully in the claims file.  

Finally, the appellant's representative argued in April 2012 that records should be obtained from the Veteran's private physician.  According to a statement dated October 2006 and prepared by a physician with the initials R.D.L., the Veteran's cause of death was related to his exposure to the extreme conditions of North Korea.  The RO/Appeals Management Center (AMC) should take all reasonable steps necessary to obtain any treatment records from this physician and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  The non-existence or unavailability of such records must be verified by SSA. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The lack of "current" records is of no relevance.  

2.  Contact R.D.L. in San Antonio, Zambales, and request that copies of all treatment records pertaining to the Veteran be provided to VA.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, provide the appellant a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


